         Case: 1:20-cv-00122-SA-DAS Doc #: 1 Filed: 06/10/20 1 of 6 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   ABERDEEN DIVISION

CHARLIE F. BARNES                                                                        PLAINTIFF

                                                                               1:20cv122-SA-DAS
VERSUS                                                              CAUSE NO. ____________________


CITY OF STARKVILLE, MISSISSIPPI and
FRANK NICHOLS, In His Individual Capacity                                            DEFENDANTS

                                                                          JURY TRIAL DEMANDED


                                              COMPLAINT


        This is an action to recover actual and punitive damages for violation of the First Amendment

right to separation of church and state. The following facts support this action:

                                                      1.

        Plaintiff CHARLIE F. BARNES is an adult resident citizen of 105 Shadowood Lane,

Starkville, Mississippi 39759. Plaintiff is a long-time minister.

                                                      2.

        Defendant CITY OF STARKVILLE, MISSISSIPPI, is a municipality of the State of

Mississippi. Defendant City may be served with process through its mayor, Lynn Spruill, 110 West

Main Street, Starkville, Mississippi 39759. At all relevant times, Frank Nichols was the Chief of

Police for the City of Starkville. Nichols had the authority to carry out official police policy of the

City of Starkville.




00342443.WPD
         Case: 1:20-cv-00122-SA-DAS Doc #: 1 Filed: 06/10/20 2 of 6 PageID #: 2




        Defendant FRANK NICHOLS is an adult resident citizen of Mississippi. Defendant Nichols

may be served with process at 101 East Lampkin Street, Starkville, Mississippi 39759. Defendant

Nichols is sued for the state law tort of intentional or malicious interference with employment.

                                                     3.

        This Court has federal question jurisdiction under 28 U.S.C. § 1331, and civil rights

jurisdiction under 28 U.S.C. § 1343, to redress claims arising under United States Constitution

Amendment One.         This Court has supplemental jurisdiction over the state law claim against

Defendant Nichols.

                                                     4.

        As of December 31, 2017, Plaintiff was the pastor of the Mt. Pelier Baptist Church in

Starkville, Mississippi.

                                                     5.

        A minority of the members of Mt. Pelier Baptist Church wanted Plaintiff removed as pastor.

This minority of church members largely consisted of persons who had held leadership positions in

the church, but had been removed from leadership positions by a vote of the church membership.

                                                     6.

        One or more of the unhappy members of the church asked Starkville Police Chief Frank

Nichols to assist them in removing Plaintiff from his position as pastor.

                                                     7.

        The minority of church members also assured that all of its members would be in church on

December 31, 2017.




00342443.WPD                                        -2-
         Case: 1:20-cv-00122-SA-DAS Doc #: 1 Filed: 06/10/20 3 of 6 PageID #: 3




                                                   8.

        On December 31, 2017, Starkville Police Chief Frank Nichols sent a large number of

Starkville police officers (approximately seven (7)) to the Mt. Pelier Baptist Church without prior

notice that they were coming. One of the officers asked if the members of the church wanted to have

an election. At this point, Plaintiff and the members of the church who supported Plaintiff, realized

that there was an attempt to take control of the church, and began to leave the church sanctuary.

Officers followed Plaintiff to his office.   Plaintiff and other supporting members left the church

without participating in the vote that was being arranged by the Starkville Police Department.

Plaintiff changed clothes in his office and went to his vehicle followed by police officers. With the

members of the church who supported Plaintiff having left the premises when the police intervened,

a vote was taken to remove Plaintiff from office. The vote was taken at the instigation of the Police

Department, and because the Police Department was conducting the election, the members of the

church who supported Plaintiff left the premises without voting. Upon information and belief, the

vote was to remove Plaintiff as pastor.

                                                   9.

        The actions of the Police Department of the City of Starkville, in intervening in church

affairs, caused the removal of Plaintiff as pastor. Alternatively, governing authorities for the City

of Starkville failed to supervise Nichols to assure that he not intervene in church affairs.     The

intervention of Defendant City into church affairs violates the First Amendment of the United States

Constitution.




00342443.WPD                                      -3-
           Case: 1:20-cv-00122-SA-DAS Doc #: 1 Filed: 06/10/20 4 of 6 PageID #: 4




                                                      10.

           The actions of Defendant City of Starkville, acting under state law, in removing Plaintiff as

pastor of the Mt. Pelier Baptist Church constituted the official police policy acts of the City of

Starkville.      Alternatively, Defendant City of Starkville’s actions were the result of the gross

negligence of the governing board of the City of Starkville to supervise the Starkville Police

Department, and to train the Police Department against intervening in church affairs.

                                                      11.

           The actions of Defendant City of Starkville in removing Plaintiff as pastor of the Mt. Pelier

Baptist Church, and directing him not to return, under color of state law, violates the rights to

religious liberty guaranteed by the First Amendment to the United States Constitution.

                                                      12.

           The actions of Defendant Nichols in causing Plaintiff to be removed as pastor constitutes the

Mississippi law tort of malicious interference with employment. Specifically, the following elements

of malicious interference were met:

           (a)     Defendant Nichols’ actions were intentional and willful;

           (b)     Defendant Nichols’ actions were calculated to cause Plaintiff damages in his
                   lawful employment;

           (c)     Defendant Nichols’ actions were done for the unlawful purpose of causing
                   Plaintiff damage and loss without right or justifiable excuse; and

           (d)     Plaintiff suffered actual losses in the form of mental anxiety and stress, and
                   will suffer lost income.

                                                      13.

           Plaintiff suffered embarrassment, lost income, and mental anxiety as a result of Defendants’

actions.

00342443.WPD                                          -4-
         Case: 1:20-cv-00122-SA-DAS Doc #: 1 Filed: 06/10/20 5 of 6 PageID #: 5




                                                 14.

        Therefore, Plaintiff sues Defendant City of Starkville for violation of the First Amendment

of the United States Constitution, and sues Defendant Nichols, individually, for malicious

interference with employment.

                                     REQUEST FOR RELIEF

        Plaintiff requests actual damages against Defendant City of Starkville and actual and punitive

damages against Defendant Nichols.

        RESPECTFULLY SUBMITTED, this the 10th day of June, 2020.

                                               CHARLIE F. BARNES, Plaintiff


                                       By:     /s/ Jim Waide
                                               Jim Waide, MS Bar No. 6857
                                               waide@waidelaw.com
                                               WAIDE & ASSOCIATES, P.A.
                                               332 North Spring Street
                                               Tupelo, MS 38804-3955
                                               Post Office Box 1357
                                               Tupelo, MS 38802-1357
                                               (662) 842-7324 / Telephone
                                               (662) 842-8056 / Facsimile

                                               ATTORNEY FOR PLAINTIFF




00342443.WPD                                     -5-
Case: 1:20-cv-00122-SA-DAS Doc #: 1 Filed: 06/10/20 6 of 6 PageID #: 6
